Citation Nr: 1616323	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  09-34 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and D.D.


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1983 to November 1986 and from February to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a Board hearing before the undersigned in June 2011.  

In February 2014, the Board remanded the claim for additional development.  Subsequently, service connection for "PTSD with depression" was established in a February 2015 rating decision.  The issue before the Board has been recharacterized accordingly.


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran has not been diagnosed with an acquired psychiatric disorder other than PTSD with depression.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder other than PTSD with depression are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, a September 2007 letter, sent prior to the initial unfavorable decision issued in February 2008, advised the Veteran of the evidence and information necessary to substantiate her service connection claim and to establish a disability rating and effective date.  The same letter advised the Veteran of her and VA's respective responsibilities in obtaining the evidence and information.

VA also has a duty to assist the Veteran in the development of her claim.  This duty includes assisting her in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, post-service VA and private treatment records, and VA examination reports.

In February 2014, the Board remanded the Veteran's claim.  The Board finds there has been substantial compliance with its remand instructions, as additional VA treatment records were obtained and an adequate VA examination was conducted in May 2014.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the duty to assist is also met.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, the preponderance of the evidence reflects that the Veteran does not have a current diagnosis of an acquired psychiatric disorder other than PTSD with depression.  In this regard, there are fleeting references to anxiety in the VA treatment records.  However, the Board finds more probative the reports of the two VA examination reports of record, which failed to diagnose any current anxiety disorder based on thorough examination of the Veteran.  
To the extent that the Veteran herself suggests she has an acquired psychiatric disorder other than PTSD with depression, she is not competent to render such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007).

Accordingly, for the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD with depression must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for an acquired psychiatric disorder other than PTSD with depression is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


